Citation Nr: 0127655	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  99-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel








INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

In West v. Brown, 7 Vet. App. 70 (1994), the United State 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

A review of the veteran's personnel records shows that he 
served in Vietnam as a field radio operator from February to 
September 1966.  He was assigned to HQ, Btry, 11th Marines, 
1st Marine Div., (Rein) FMF through April 30, 1966 and Btry 
H, 3d Bn, 11th Marines, 1st Marine Div., (Rein) FMF from May 
1st to September 1966.  These records show that he 
participated in several campaigns.

During a VA examination in October 1998 the veteran reported 
that when he was assigned to the 11th regiment there was 
combat all the time.  He stated that he saw Marines bring in 
two bodies of Vietcong who were beheaded.  He also witnessed 
a tunnel being blown up killing a woman and a child.  He 
reported that while on patrol a shell fragment struck his 
radio.  He also indicated that two marines who were with him 
in Boot camp were killed in Vietnam.  He was unable top 
[provide any additional information.  The Board notes that 
the veteran's brother was killed in Vietnam in 1969.  
However, his death occurred after the veteran's discharge 
from the Marine Corps.

The record shows that December 1998 the RO requested the 
assistance of the United States Armed Services Center for 
Research of Unit Records (USASCRUR) in verifying the 
veteran's stressors.  In response, USASCRUR requested more 
specific information.  In response to a request by the RO, 
the veteran was unable to furnish any additional information.  
This case was previously before the Board in January 2001.  
At that time the Board remanded the case for due process 
purposes and in order to attempt to verify the reported 
stressors.  As part of the remand the Board requested the RO 
to ask the veteran to furnish any additional information 
concerning his stressors.  In March 2001 the RO asked the 
veteran for this information.  No response was received from 
the veteran.  The Board also requested the RO to furnish 
USASCRUR with a copy of the pertinent personnel records in 
order to verify the stressors.  The Board believes that a 
more appropriate source to obtain this information is the 
United States Marine Corps Historical Center.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), are fully complied with and 
satisfied.

2.  The RO should request the assistance 
of the United States Marine Corps 
Historical Center (USMC Historical 
Center), Archives Section, in Washington, 
DC. in verifying the veteran's stressors, 
including the extensive combat of his 
unit.  A copy of the veteran's pertinent 
personnel records should accompany the 
request.

3.  It is requested that the RO make a 
determination as to whether the veteran 
engaged in combat with the enemy per 
38 U.S.C.A. § 1154 (West 1991).

4.  If the RO verifies the presence of an 
inservice stressor, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder and a 
copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  All indicated tests 
are to be conducted.  The RO is to inform 
the examiner that only a stressor(s) which 
has been verified by the RO or the Board 
may be used as a basis for a diagnosis of 
PTSD.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the post-
traumatic stress disorder, and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors.  A complete rational 
of any opinion expressed should be 
included in the examination report.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




